In re Payne, Richard; — Defendant(s); applying for supervisory and/or remedial writs; Parish of St. Bernard, 34th Judicial District Court, Div. “C”, No. 137-522; to the Court of Appeal, Fourth Circuit, No. 98KW-1198.
Writ granted in part; otherwise denied; case remanded. The district court is ordered to hold a hearing to determine whether the district attorney prevented witness Sandra Brouillette from testifying at relator’s trial, and if so, whether the district attorney’s action deprived relator of relevant and material testimony in derogation of his right to present a defense and to due process under the Sixth and Fourteenth Amendments and La. Const. art. I, Section 16. Washington v. Texas, 388 U.S. 14, 22-23, 87 S.Ct. 1920, 1925, 18 L.Ed.2d 1019 (1967); State v. Shoemaker, 500 So.2d 385, 389 (La.1987). In all other respects, the application is denied. La.C.Cr.P. art. 930.4(A); State v. Payn, 92-0975 (La.App. 4th Cir.7/25/96), 659 So.2d 527; State v. Payn, 95-2166 (La.1/26/96), 666 So.2d 661.
MARCUS, J., not on panel.
TRAYLOR, J., would deny the writ.